Citation Nr: 1231130	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  07-30 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for arthritis of the back.

2.  Entitlement to an initial disability evaluation in excess of 10 percent for service connected posttraumatic stress disorder (PTSD) and to a disability evaluation in excess of 30 percent after December 2, 2010.  

3.  Entitlement to an increased evaluation for fracture, right tibia and fibula, residuals of a gunshot wound with right knee arthritis, currently assigned separate 10 percent disability ratings for limitation of flexion of the leg and instability.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to August 1967.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2006, December 2008, and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts and the Appeals Management Center in Washington, D.C.. 

The Veteran testified before the undersigned Veterans Law Judge in May 2010, and a transcript of this hearing is of record.

In August 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to afford the Veteran VA examinations of his PTSD, back, and right lower extremity.  The action specified in the August 2010 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

At his May 2010 hearing, the Veteran argued that the residuals of his gunshot wound injury to the left buttock should be rated separately for: (1) an injury to muscle group 5317; (2) symptomatic scarring; and (3) lumbosacral strain.  This issue was referred to the RO for appropriate development, but it appears that the issue has not yet been addressed.  The Board again refers the issue of an increased rating for the Veteran's service connected residuals of a gunshot wound to the left buttock, currently assigned a non-compensable rating, to the RO for development.  
 
The issues of entitlement to service connection for arthritis of the back and entitlement to an increased rating for fracture, right tibia and fibula, residuals of gunshot wound with right knee arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's PTSD is characterized by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self care, and conversation normal), due to such symptoms as: frequent irritability, hypervigilance, exaggerated startle response, chronic sleep impairment, and difficulty concentrating.

2.  The Veteran's PTSD is not characterized by occupational and social impairment with reduced reliability and productivity due to such symptoms as: circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; or impaired abstract thinking.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial disability rating of 30 percent, but no greater for service connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for a disability rating in excess of 30 percent for service connected PTSD have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R., Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2011).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

The Veteran's PTSD is rated under the General Rating Formula for Mental Disorders, found at 38 C.F.R. § 4.130 (2011).  

A 30 percent evaluation is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss(such as forgetting names, directions, recent events).

A 50 percent evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficult establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

It is further noted that the nomenclature employed in the portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  38 C.F.R. § 4.130 (2010).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  Id.

GAF Scores between 21 and 30 are assigned when behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  Id.

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2011).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2011). 

The Veteran was afforded a VA examination in July 2008.  He reported that following his military service, he had difficulty adjusting to civilian life.  He described himself as agitated and irritable and reported that he drank extensively and used marijuana.  He reported that he has experienced nightmares since his return, which occur approximately four times per month.  He described himself as talkative, moody, irritable, and grumpy.  He has hypervigilance and an exaggerated startle reflex and loud sounds bother him.  He stated that he has to keep himself busy to avoid getting agitated.  He described some mild concentration problems, as well as some financial problems because of impulsivity.  He reported playing golf from time to time as a hobby.  

The Veteran was described by the examiner as rather aloof, with a tendency to soliloquize and control the conversation, and he needed to be redirected towards the exam.  He was loquacious and verbal and appeared to be of average intelligence.  His speech was somewhat pressured, but within normal limits.  His motor activity was tense.  He was oriented to time, place, and person.  His memory appeared within normal limits, and he had full range of affective expression.  Depending on the stimulus, the Veteran experiences high levels of anxiety, irritability, and inner psychic agitation.  The Veteran's judgment was fair and there was no evidence of any dissociative states, thought disorders, delusions, disorganized thinking, or hallucinations.  He denied any major depressive symptoms.  He reported some passive suicidal ideations when he is having financial difficulties, but denied any other homicidal or suicidal ideations.  The Veteran complained of feelings of detachment and estrangement from others.  He has irritability and outbursts of anger at least weekly.  He used numbing and avoidance as coping mechanisms.  

The examiner concluded that the Veteran was capable of performing all activities of daily living and that his social functioning was well within normal limits.  He also concluded that the Veteran's employment functioning was not affected by his PTSD symptoms.  The Veteran was diagnosed with mild PTSD and assigned a GAF score of 70.  

At his May 2010 hearing, the Veteran testified that he experiences irritability and road rage.  He stated that his wife has told him he has a drinking problem.  He estimated that he got approximately three hours of sleep a night.  He also reported having problems with his supervisors.  

The Veteran was afforded a second VA examination in December 2010.  At that time, the Veteran complained of frequent irritability, difficulty concentrating, hypervigilance, exaggerated startle response, difficulty sleeping, and nightmares six to seven times per month.  He reported some compulsive checking, including security related issues (windows, doors, etc.).  The Veteran reported that he was getting along with his spouse, although "I have my short fuse moments."  He admitted that he was often verbally aggressive, although not physically.  He stated that his wife has complained that he drinks too much, which the Veteran appeared to concede.  His leisure activities include golfing and making his own wine.  He reported missing four weeks of work in the last twelve months, but attributed the lost time to medical treatment for multiple physical problems.  The only problem he described related to his occupational functioning was decreased concentration.  

The Veteran was described as cooperative with the examiner.  His speech was rapid, but his mood was good and his affect normal.  His attention, memory, and orientation were intact.  Thought content and thought processes were unremarkable.  There was no evidence of delusions or hallucinations.  The Veteran denied homicidal or suicidal ideations, as well as panic attacks or episodes of violence.  His impulse control was judged to be good.  The examiner concluded that the Veteran was able to maintain minimal personal hygiene and perform activities of daily living.  The examiner diagnosed the Veteran with moderate PTSD and alcohol abuse and assigned a GAF score of 60.  The examiner noted that the Veteran's alcohol abuse worsens his health situation, adds to his sleep difficulties, and makes it more difficult to control his temper.  

Based on all the above evidence, the Board finds that entitlement to an initial 30 percent disability rating is warranted, but that a disability rating in excess of 30 percent is not warranted for any period on appeal.

The Board finds that there is sufficient evidence to conclude that the Veteran's PTSD symptoms are more than mild and transient.  He has consistently and credibly testified to struggling with frequent irritability, which has by his account has affected both his relationship with his spouse and his relationship with his supervisors.  He has repeatedly complained of problems concentrating, as well as chronic sleep impairment and recurring nightmares.  He has also reported that impulsivity causes him financial problems, which in turn have occasionally caused passive suicidal ideation.  It does not appear that the Veteran has any close relationships other than his family.  Accordingly, the Board finds that the Veteran's symptoms are more appropriately rated under the criteria for a 30 percent disability rating.  This takes into consideration the Veteran's credible statements regarding the nature and extent of his problem with this disability.   

However, the Board also finds that a higher disability rating is not warranted.  While the Veteran's PTSD has resulted in some impairment in occupational and social functioning, overall, the record reflects that this degree of impairment is of a mild to moderate nature.  Although the Veteran has reported some difficulty concentrating and occasional interpersonal conflict with his supervisors, he has not reported missing any work because of his PTSD.  He works alone, which allows him to avoid interacting with others.  Despite having few close relationships, he has been married to his current spouse for over thirty years, and he has described a number of hobbies, including golf and making his own wine.  There is no evidence that his symptoms have led to legal problems or required hospitalization.  

There is no evidence that he has ever displayed symptoms such as (for example only) circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; or impaired abstract thinking.  The GAF scores assigned at the July 2008 and December 2010 VA examinations were 70 and 60 respectively, which are indicative of mild symptoms.

Overall, a disability rating in excess of 30 percent for any period on appeal is not warranted, taking into consideration the Veteran's concerns and problems.   

It is important for the Veteran to understand that this disability rating is being assigned based on the current degree of occupational and social impairment his PTSD causes.  In statements to VA, such as his July 2009 substantive appeal, the Veteran has complained that veterans of the conflicts in Iraq and Afghanistan have received higher disability ratings for PTSD for circumstances the Veteran considers less traumatic than his own combat experience in Vietnam.

However, VA disability compensation is not intended to compensate or somehow make whole a veteran for the trauma that caused his or her disability, assuming such a thing is even possible.  Rather, it is intended to help a veteran who has difficulty working due to a service connected disability by compensating him or her to the degree the disability effects employability.  See 38 C.F.R. § 4.1.        

Thus, the Veteran should not view the assignment of 30 percent disability rating as slight to his highly meritorious service or a determination by the Board or VA that his service is somehow considered less worthy.  The assignment of a 30 percent evaluation reflects the fact that despite the psychological trauma he has experienced, the Veteran's symptoms of PTSD have had only a mild to moderate impact on his occupation and he has been very successful in performing the duties of his employment, despite his psychiatric disability, but with some problems.  Without taking into consideration these problems, there would be no basis to assign the current rating.     

For all the above reasons, entitlement to an initial 30 percent disability rating but no greater is granted for service connected PTSD.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

Extraschedular

The Board has also considered whether the Veteran's disability warrants referral for extraschedular consideration.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R.  § 3.321(b)(1) (2011).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board finds that the schedular rating criteria reasonably reflect the Veteran's disability levels and symptomatology.  The Veteran's reported difficulties are not so exceptional or unusual a disability picture as to render impractical application of regular schedular standards.  Therefore, no referral for extraschedular consideration is required and no further analysis is in order.

TDIU

The Board has also considered whether entitlement to a total disability rating based on individual unemployyability (TDIU) is warranted.  

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, as part of a claim for increased compensation.  Thus, although the issue of TDIU was not addressed by the RO, the Board will address whether the Veteran has been entitled to TDIU for any time during the appeal period.  

While the Veteran frequently complains that he should be considered "100 percent disabled", at his May 2010 hearing, when questioned by the undersigned Veterans Law Judge, he clearly indicated that he was not claiming TDIU.  Furthermore, the record reflects that the Veteran has been employed throughout the entire period on appeal.  Accordingly, the Board will not further consider the issue of TDIU at this time. 

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by a letter sent to the Veteran in July 2008.  This letter informed the Veteran of what evidence was required to substantiate his claim as well as VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability ratings and effective dates.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records.  The Veteran was provided an opportunity to set forth his contentions during the May 2010 hearing before the undersigned Veterans Law Judge.  The appellant was afforded a VA medical examination in July 2008 and December 2010.  These examinations are based upon review of the claims folder, and thoroughly discuss the nature and severity of the Veteran's disability as well as the functional impairments resulting therefrom.  These examination reports are adequate for rating purposes.  See 38 C.F.R. § 4.2.  

The Board notes that the Veteran has repeatedly complained in written statements as well as at his May 2010 hearing that his July 2008 VA examination was inadequate, claiming that the examiner spent no more than fifteen minutes with him and failed to address important problems caused by the Veteran's PTSD.  However, after carefully reviewing the July 2008 examination report, the Board finds that the Veteran's allegations are not supported and that the July 2008 VA examination is adequate for rating purposes for these reasons:  

While it impossible to tell from the report how long the July 2008 interview of the Veteran took, the examination report is extremely detailed, covering the Veteran's personal and military history, as well as a detailed account of his current symptoms and their frequency.  The examiner also discussed in some detail how the Veteran met the DSM-IV criteria for PTSD.  Overall, the report offers a picture of the Veteran's current level of disability that is adequate for rating purposes.  The report is also consistent with the treatment records since the Veteran was discharged from service.      

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to an initial 30 percent disability rating for service connected PTSD is granted.  

Entitlement to a disability rating in excess of 30 percent for service connected PTSD is denied for every period on appeal.  


REMAND

The Veteran is seeking entitlement to service connection for arthritis of the back.

While no specific injury to the low back or any complaints of back pain are noted in the Veteran's service treatment records, in January 1967 he sustained gunshot wounds to both lower extremities, which fractured the right tibia and fibula, as well as the left femoral condyle and proximal tibia.  The Veteran also received multiple missile wounds to the trunk and lower extremities, including the left buttock.  The Veteran is currently service connection for residuals of these injuries to the right and left lower extremities, as well as the residuals of the gunshot wound to the left buttock, to include lumbosacral strain.  

At a June 1968 VA examination, less than a year after separation from service, he complained of low back pain that was aggravated by bending and heavy lifting.  However, no specific disability of the back was diagnosed at that time.  A November 1968 x-ray of the lumbosacral spine was normal.  At a November 1968 VA examination, he was diagnosed with chronic lumbosacral strain.  

The Veteran submitted his current claim for arthritis of the back in October 2005. 

A VA examination in January 2006 diagnosed the Veteran with arthritis of the cervical, thoracic, and lumbar spine, but did not offer an opinion on the etiology of this disability.  

At his May 2010 Travel Board Hearing, the Veteran testified that he believed the arthritis in his back was caused by the his gunshot and shrapnel wounds.  

In October 2010, the Veteran was afforded a VA examination of his spine.  The examiner diagnosed the Veteran with lumbar disc disease at L5 and S1 and opined that the degenerative changes to the Veteran's thoracolumbar spine were caused by the residuals of the Veteran's service connected gunshot wounds.  The examiner opined that the Veteran's gunshot wound to the right tibia and fibula resulted in an altered gait pattern which resulted in changes to the thoracolumbar spine.

However, in a February 2012 addendum, the October 2010 VA examiner altered his opinion, stating that it was less likely than not that the Veteran's condition was incurred in or caused by service.  As rationale, he noted that the Veteran is able to ambulate with minimal difficulty using braces and that arthritis of the spine appeared before changes in the Veteran's gait occurred.  

Beyond the confusion of having an examiner reverse his earlier opinion after reviewing the very same evidence he supposedly reviewed before issuing his initial opinion, the Board notes that the examiner has failed to address the issue of aggravation.  Even if the Veteran's arthritis of the spine developed before the Veteran's gait alterations occurred, the examiner has not offered an opinion as to whether it is at least as likely as not that these later gait changes permanently worsened the Veteran's spinal disability.

Accordingly, on remand, the Veteran should be afforded a new VA examination of his spine.  The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's current arthritis of the spine was caused or permanently aggravated by his active military service.  This would include whether it is at least as likely as not that the Veteran's current arthritis of the spine was caused or permanently aggravated by one of the Veteran's service connected disabilities, which includes severe disabilities of both lower extremities.  

Right Tibia, Fibula, and Knee

Also on appeal is the issue of entitlement to a higher rating for fracture, right tibia and fibula, residuals of a gunshot wound, with right knee arthritis.  At the time of the August 2010 Remand, the Veteran's right lower extremity disability was assigned a non-compensable disability rating.  

This issue was remanded so that the Veteran could be afforded a VA examination, which was done in October 2010.  In March 2012, the Appeals Management Center assigned a 10 percent disability rating based on limitation of flexion of the leg and a separate 10 percent disability rating for instability of right knee.  While the March 2012 rating decision characterized this rating as a full grant of the issue on appeal, the Veteran has not been awarded the maximum schedular rating.  Applicable law mandates that when a veteran seeks an original or increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Here, as the Veteran is in receipt of less than the maximum schedular rating for this disorder and has not formally withdrawn his appeal, his case remains in appellate status.  Id.

Unfortunately, the Board cannot address the merits of the issue because the RO has failed to comply with the terms of the Board August 2010 Remand, which instructed that when the development requested has been completed, and the RO had ensured compliance with the requested action, the case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought was not granted, the Veteran and his representative were to be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record was returned to the Board for further review.  While the RO issued a Supplemental Statement of the Case in March 2012, that document only discussed the issues of entitlement to service connection for arthritis of the back and entitlement to an increased disability rating for PTSD.  

Remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  Accordingly, the issue of entitlement to an increased disability rating for fracture, right tibia and fibula, residuals of a gunshot wound with right knee arthritis is remanded for issuance of a supplemental statement of the case.  If the Veteran is satisfied with his current disability rating, he should so indicate by formally withdrawing his appeal of this issue.  Otherwise, the matter will be returned to the Board for adjudication on the merits.  

Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the Veteran for a VA examination of his spine.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The VA examiner is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater) that the Veteran's current arthritis of the spine was caused or permanently aggravated by his active military service.  This would include whether it is at least as likely as not that the Veteran's arthritis of the spine was caused or permanently aggravated by one of the Veteran's service connected disabilities.  

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

2.  The case should again be reviewed by the RO on the basis of the any additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


